DETAILED ACTION
This action is in response to the amendment filed 12/11/20. Claims 2-21 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on12/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S NOTE
The Examiner attempted to contact Attorney Chris Wright to discuss a potential Examiner’s Amendment to address the issues discussed below. However, as no response was received, this action is hereby issued.

Claim Objections
Claims 2-8 and 16-21 are objected to because of the following informalities:  
Claim 2 states “memory address circuitry” whereas Claim 3 recites “the processing circuitry”. It is clear from the amendments that these changes are intended to refer to the same circuitry. Therefore, the Examiner recommends .
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4, 10-11 and 17-18
Regarding Claim 3, Claim 3 states, “updating the value of the buffer assignment element comprises updating the buffer assignment element to a next value in the sequence of buffer assignment values”. However, Claim 2 as amended now states “updating, using an outer loop of the loop nest, the value of the buffer assignment element each time the loop bound of the inner loop is reached.” The Specification discloses in [0045-0049] one implementation of determining the buffer assignment elements by toggling a buffer assignment element between values (“For example, if there are two buffers, the tensor traversal unit 106 may toggle the value between two values after each buffer memory address determination. In this example, the tensor traversal unit 106 can assign a group of tensor elements to the first buffer when the value of the buffer assignment element is zero and assign a group of tensor elements to the second buffer when the value of the buffer assignment element is one”), another implementation using a loop nest to determine the buffer assignment element (“Consider an example in which the tensor traversal unit has two 1 kilobyte (kB) buffers and 4 kB of data is to be transferred using the buffers. An example loop nest can include an outer loop that alternates between the two buffers and an inner loop can be used identify each portion of data to include in the current buffer. For example, the nested loop can include:…13 ATTORNEY DOCKET NO. 16113-8230003In this example, the inner loop "j" is used to identify 1 kB of data to include in a buffer and outer loop "i" is used to switch between the two buffers. For example, when "i" has an odd value, the 1 kB group of data elements may be assigned to the first buffer. When "i" has an even value, the 1 kB of data may be assigned to the second buffer. Thus, in this example, the loop nest alternates between the two buffers based on the value of "i") and in yet another example utilizing a “In some implementations, the tensor traversal unit 106 can obtain a sequence of alternating buffer assignment values rather than switch the value of a buffer assignment element after each buffer memory address determination.”) There does not appear to be any disclosure of where the buffer assignment element utilizes both a loop nest and a sequence together to determine the value of the buffer assignment element (i.e. these are all disclosed as different implementations and different ways you can determine this element not used in conjunction). Therefore, claim 3 appears to be new matter in light of the amendment to claim 2. The Examiner recommends the Applicant either state on the record where support for claim 3 is found in the Specification as originally filed or to cancel claim 3. Claims 10 and 17 recite similar limitations as claim 3 and are therefore rejected under the same rationale.
Regarding claim 4, claim 4 states “wherein updating the value of the buffer assignment element comprises toggling the value of the buffer assignment element between a plurality of values” As explained in the rejection of claim 3 above, there does not appear to be any disclosure of where the buffer assignment element utilizes both a loop nest and toggling of values to determine the value of the buffer assignment element. Therefore, claim 4 appears to be new matter in light of the amendment to claim 2. The Examiner recommends the Applicant either state on the record where support for claim 4 is found in the Specification as originally filed or to cancel claim 4. Claims 11 and 18 recite similar limitations as claim 4 and are therefore rejected under the same rationale.

Allowable Subject Matter
Claims 2, 5-8, 16 and 19-21 would be allowable if the objection to independent claims 2 and 16 is addressed.
Claims 9 and 12-15 are allowed.
Specifically, the Examiner notes that regarding claims 2, 9 and 16, McCarthy and Rakib disclose a double buffering scheme and Rakib broadly discloses utilizing a nested loop to calculate a data offset for a data element within the buffer. Neither McCarthy nor Rakib, individually or in combination, discloses utilizing a nested loop that includes: “using an inner loop of a loop nest, including identifying, as the plurality of data elements, portions of data of the N-dimensional tensor until a loop bound for the inner loop is reached; and updating, using an outer loop of the loop nest, the value of the buffer assignment element each time the loop bound of the inner loop is reached”.

Response to Arguments
The Double Patenting rejection has been withdrawn in light of the filing of the terminal disclaimer.
The 112f interpretation has been withdrawn in light of the amendment to the claims.
The previous claim objection to claims 2 and 17 have been withdrawn. However, the Examiner respectfully notes the newly added claim objections to claims 2-8 and 16-21.
On Page 9, the Applicant argues:
“Claims 9-12 were rejected under 35 U.S.C. § 102(a)(1) based on McCarthy (U.S. Patent No. 6,321,310). Claims 2-5, 8, and 15-19 were rejected under 35 U.S.C. § 103 based on 
Applicant’s arguments, with respect to the prior art rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the prior art rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 112(a) for claims 2-3, 10-11 and 17-18 in light of the instant amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183